DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Eguchi.
Kuroki (US Pub. No. 2007/0097104 A1) discloses:
Regarding claim 1, an image processing device (i.e. image signal conversion device; Figure 1, element 11) comprising a controller (Figure 1, element 24) configured to control, on a basis of each frame image of a 
Regarding claim 7, the controller (Figure 1, element 24) controls the time (i.e. frame rate) during which the projection image (i.e. moving image) is viewable by the user (i.e. observer) for each frame image of the moving image (i.e. the controller controls the displaying of a moving image by the displaying device so that frame images corresponding to the output video are displayed at a predetermined timing; page 4, paragraph 0084, lines 1-6).
Regarding claim 8, the controller (Figure 1, element 24) controls the time (i.e. frame rate) during which the projection image (i.e. moving image) of each frame image of the moving image (i.e. [Symbol font/0x61] frame, [Symbol font/0x61]+1 frame, [Symbol font/0x61]+2 frame, etc.) is viewable by the user (i.e. observer), at when a plurality of projectors (Figure 3, elements 51-1 and 51-2) cyclically projects the frame images (i.e. timing of each frame; page 5, paragraph 0093, lines 1-
Regarding claim 9, the controller (Figure 1, element 24) controls an output time of each frame image of the moving image (i.e. timing corresponding to the output video signals; page 4, paragraph 0076, lines 3-10 and paragraph 0079, lines 11-15), the frame images being outputted by the plurality of projectors (Figure 3, elements 51-1 and 51-2).
Regarding claim 12, the controller (Figure 1, element 24) is further configured to perform, with respect to each frame image before being projected (i.e. input video signal S1), an image process that suppresses an influence caused by superimposition of a plurality of frame images in the projection image of each frame image of the moving image (i.e. adjust the deviation of the pixel due to an overlap of the images; page 7, paragraph 0119, lines 1-5).
Regarding claim 13, the controller is further configured to perform an image process that corrects a pixel value of each frame image (i.e. correct the position of the pixels; page 5, paragraph 0096, line 4).
Regarding claim 16, a distributor (i.e. display control section; Figure 1, element 27) that cyclically distributes frame images of the moving image (i.e. controls the displaying of a moving image so that frame images corresponding to the output video signals are displayed at a predetermined timing; page 4, paragraph 0084, lines 2-5) to a plurality of projectors (Figure 3, elements 51-1 and 51-2).
Regarding claim 17, the plurality of projectors (Figure 3, elements 51-1 and 51-2) that projects frame images that have been distributed to the plurality of projectors (page 5, paragraph 0093, lines 1-6) by the distributor (i.e. display control section; Figure 1, element 27).
Regarding claim 18, the plurality of projectors (Figure 3, elements 51-1 and 51-2) projects frame images that have been distributed to the plurality of projectors at a frame rate lower than a frame rate of the moving image (i.e. the frame rate of the display image is 150 Hz, while the frame rate of the moving image is 300 Hz; page 5, paragraph 0095, lines 1-4).
Regarding claim 20, a method (page 1, paragraph 0001, lines 1-3) comprising a controller (Figure 1, element 24) configured to control, on a basis of each frame image of a moving image (i.e. [Symbol font/0x61] frame, [Symbol font/0x61]+1 frame, [Symbol font/0x61]+2 frame, etc.; page 4, paragraph 0078, lines 4-6), a time during which a projection image of each frame image of the moving image (i.e. the controller [Figure 1, element 24] controls the [Symbol font/0x61] frame outputted as an output video signal [page 4, paragraph 0078, lines 6-10]) is viewable by a user (i.e. observer; the present invention intends to make possible to present a moving image to an observer [page 2, paragraph 0019, lines 1-4]).
Kuroki teaches the salient features of the present invention as explained above except (regarding claims 1 and 20) control the time during which the projection image is viewable by the user to cause a difference between the moving image and the projection image due to a reduction in a luminance to be suppressed.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have control the time during which the projection image is viewable by the user to cause a difference between the moving image and the projection image due to a reduction in a luminance to be suppressed as shown by Eguchi in combination with Kuroki’s invention for the purpose of reducing the amount of light incident to the observer’s eye, and to lower the brightness (see translation, paragraph 0026, lines 2-3).
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Eguchi.
Kuroki (US Pub. No. 2007/0097104 A1) discloses:
Regarding claim 3, the difference between the moving image and the projection image (i.e. position deviation of the pixels), which increases due to the increase in the time during which the projection image is viewable by the user, is a difference that occurs due to superimposition of projection images of a plurality of frame images (i.e. overlap of images which shift from each other by one frame; page 7, paragraph 01119, lines 3-5).
Regarding claim 4, the plurality of frame images includes frame images differing in time points from each other in the moving image (i.e. images shifting from each other by one frame; page 5, paragraph 0099, lines 2-4).
Kuroki teaches the salient features of the present invention as explained above except (regarding claim 2) a controller configured to control the time during which the projection image is viewable by the user to cause a difference between the moving image and the projection image, which increases due to an increase in the time during which the projection image is viewable by the user, to be suppressed.
Eguchi (JP 2012-151641 A) discloses a controller (i.e. control unit; Figure 1, element 21) configured to control the time during which the projection image is viewable by the user (i.e. processes of synchronizing the opening and closing of the shutter; see translation, paragraph 0025, line 2) to cause a difference between the moving image and the projection image (i.e. still image), which increases due to an increase in the time during which the projection image is viewable by the user, to be suppressed (i.e. if the first frame is projected for a longer period of time, the shutter time is reduced; therefore the luminance is also reduced [when the shutter time is reduced, the brightness is lowered; see translation, paragraph 0026, lines 1-3]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller configured to control the time during which the projection image is viewable by the user to cause a difference between the moving image and the projection image, which increases due to an increase in the time during which the projection image is viewable by the user, to be suppressed as shown by Eguchi in combination with Kuroki’s invention for the purpose .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Eguchi.
Kuroki (US Pub. No. 2007/0097104 A1) teaches the salient features of the present invention as explained above except a plurality of frame images including a right-eye frame image and a left-eye frame image.
Eguchi (JP 2012-151641 A) discloses a plurality of frame images including a right-eye frame image and a left-eye frame image (i.e. each frame of an image for the right eye and an image for the left eye; see Eguchi’s translation, page 5, paragraph 0020, lines 3-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of frame images including a right-eye frame image and a left-eye frame image as shown by Eguchi in combination with Kuroki’s invention for the purpose of synchronizing the stereoscopic image (see Eguchi’s translation, page 6, paragraph 0022, lines 6-8).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Eguchi as applied to claim 1 above, and further in view of Yamanaka.
Kuroki (US Pub. No. 2007/0097104 A1) in combination with Eguchi (JP 2012-151641 A) teaches the salient features of the present invention except a controller that controls a time during which each of projection images of a right-eye frame image and a left-eye frame image of the moving image is viewable, at when the right-eye frame image and the left-eye frame image of the moving image are viewed through a 
Yamanaka (US Pub. No. 2008/0225187 A1) discloses a controller (i.e. liquid crystal cell drive circuit; Figure 18, element 64) that controls a time during which each of projection images of a right-eye frame image (i.e. image corresponding to the right lens in Figure 18) and a left-eye frame image (i.e. image corresponding to the left lens in Figure 18) of the moving image (i.e. 3D image) is viewable (i.e. element 64 drives elements 1R and 1L alternately to make them transmissive alternately; page 9, paragraph 0194, lines 9-11), at when the right-eye frame image and the left-eye frame image of the moving image (i.e. 3D image) are viewed through a stereoscopic device (i.e. 3D glasses; Figure 18, element 61), the stereoscopic device (i.e. 3D glasses; Figure 18, element 61) sequentially projecting the right-eye frame image and the left-eye frame image of the moving image (i.e. switching of display of the right and left eye images, whereby a 3D image can be observed; page 9, paragraph 0195, lines 3-6) and having a light-shielding mechanism (i.e. the 3D glasses [Figure 18, element 61] use the polarization switching liquid crystal element [Figure 18, elements 1R and 1L] as a shutter; page 9, paragraph 0194, lines 1-2) that alternately performs light-shielding for a right eye (Figure 18, element 1R) and light-shielding for a left eye (Figure 18, element 1L) in accordance with timings (i.e. switching) of projecting the right-eye frame image 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller that controls a time during which each of projection images of a right-eye frame image and a left-eye frame image of the moving image is viewable, at when the right-eye frame image and the left-eye frame image of the moving image are viewed through a stereoscopic device, the stereoscopic device sequentially projecting the right-eye frame image and the left-eye frame image of the moving image and having a light-shielding mechanism that alternately performs light-shielding for a right eye and light-shielding for a left eye in accordance with timings of projecting the right-eye frame image and the left-eye frame image of the moving image, to allow the user to stereoscopically view the moving image as shown by Yamanaka in combination with Kuroki and Eguchi’s invention for the purpose of observing a three dimensional image (Yamanaka, page 9, paragraph 0195, line 6).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Eguchi as applied to claims 1 and 10 above, and further in view of Yamanaka.
Kuroki (US Pub. No. 2007/0097104 A1) in combination with Eguchi (JP 2012-151641 A) teaches the salient features of the present invention except a controller that controls a time during which the light-shielding for the right eye and the light-shielding for the left eye are overlapped.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller that controls a time during which the light-shielding for the right eye and the light-shielding for the left eye are overlapped as shown by Yamanaka in combination with Kuroki and Eguchi’s invention for the purpose of impairing a spatial effect in the 3D observation (Yamanaka, page 9, paragraph 0196, line 12).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Eguchi as applied to claim 1 above, and further in view of Tsukagoshi et al.
Kuroki (US Pub. No. 2007/0097104 A1) in combination with Eguchi (JP 2012-151641 A) teaches the salient features of the present invention except a projector that sequentially projects a right-eye frame image and a left-eye frame image of the moving image; and a stereoscopic section that has a light-shielding mechanism that alternately performs light-shielding for a right eye and light-shielding for a left eye in accordance with timings at which the projector projects the right-eye frame image and the left-eye frame image of the moving image, to cause the moving image to be stereoscopically viewable.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projector that sequentially projects a right-eye frame image and a left-eye frame image of the moving image; and a stereoscopic section that has a light-shielding mechanism that alternately performs light-shielding for a right eye and light-shielding for a left eye in accordance with timings at which the projector projects the right-eye frame image and the left-eye frame image of the moving image, to cause the moving image to be stereoscopically viewable as shown by Tsukagoshi et al. in combination with Kuroki and Eguchi’s invention for the purpose of having an image display device capable of displaying a three-dimensional moving picture (Tsukagoshi et al., page 4, paragraph 0044, lines 1-4).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Eguchi.
Kuroki (US Pub. No. 2007/0097104 A1) discloses a non-transitory computer-readable medium (i.e. recording medium) having embodied thereon a program (page 16, paragraph 0235, lines 2-5), which when executed by a computer causes the computer to execute an image processing method (page 16, paragraph 0235, lines 5-7), the method (page 1, paragraph 0001, lines 1-3) comprising: controlling, on a basis of each frame image of a moving image (i.e. [Symbol font/0x61] frame, [Symbol font/0x61]+1 frame, [Symbol font/0x61]+2 frame, etc.; page 4, paragraph 0078, lines 4-6), a time during which a projection image of each frame image of the moving image (i.e. the controller [Figure 1, element 24] controls the [Symbol font/0x61] frame outputted as an output video signal [page 4, paragraph 0078, lines 6-10]) is viewable by a user (i.e. observer; the present invention intends to make possible to present a moving image to an observer [page 2, paragraph 0019, lines 1-4]).
Kuroki teaches the salient features of the present invention as explained above except controlling the time during which the projection image is viewable by the user to cause a difference between the moving image and the projection image due to a reduction in a luminance to be suppressed.
Eguchi (JP 2012-151641 A) teaches controlling the time during which the projection image is viewable by the user (i.e. processes of synchronizing the opening and closing of the shutter; see translation, paragraph 0025, line 2) to cause a difference between the moving image and the projection image (i.e. still image) due to a reduction in a luminance to be suppressed (i.e. when the shutter time is reduced, the brightness is lowered; see translation, paragraph 0026, lines 1-3).
.

Allowable Subject Matter
Claims 6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Kuroki (US Pub. No. 2007/0097104 A1) discloses a controller (Figure 1, element 24) that controls the time (i.e. frame rate) during which the projection image (i.e. moving image) is viewable by the user (i.e. observer).  However, Kuroki and the prior art of record neither shows nor suggest an image processing device wherein the controller controls a sum in an entire image of differences between the moving image and the projection image determined for the respective pixels to be minimized.
Regarding claim 14, Kuroki (US Pub. No. 2007/0097104 A1) discloses an image processing device (i.e. image signal conversion device; Figure 1, element 
Regarding claim 15, the claim is allowable based on its dependence from allowable claim 14.

Response to Arguments
Applicant’s arguments filed on 09/21/2021 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
11/17/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882